UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                           Chapter 13

 Carole Richards                                  Case No.: 17-12378 (CGM)

                                 Debtors.1


        DECLARATION OF CHRISTOPHER A. LYNCH IN SUPPORT OF
   JOINDER OF U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR CSAB
     MORTGAGE-BACKED TRUST 2006-1 CSAB MORTGAGE BACKED PASS-
     THROUGH CERTIFICATES, SERIES 2006-1, THROUGH THE CURRENT
 SERVICER, SPECIALIZED LOAN SERVICING LLC, TO CHAPTER 13 TRUSTEE’S
                     MOTION TO DISMISS THIS CASE


          Christopher A. Lynch, being duly sworn, declares under penalty of perjury as follows:

          1.     I am an attorney at law admitted to practice before this Court and am an attorney

with the law firm of Reed Smith LLP, counsel to Specialized Loan Servicing, LLC, servicer for

Creditor U.S. Bank National Association, as Trustee for CSAB Mortgage-Backed Pass-Through

Certificates Series 2006-1, (the “Secured Lender”).

          2.     I submit this declaration in support of Secured Lender’s Joinder to the Chapter 13

Trustee’s Motion to Dismiss the Chapter 13 case (the “Trustee’s Motion”).

          3.     Attached hereto as Exhibit A is a true and correct copy of Amended Schedules D

and E/F to Debtor’s Chapter 13 Petition, filed on October 1, 2018. [Dkt. No. 91]

          4.     Attached hereto as Exhibit B is a true and correct copy of the UCC Financing

Statement encumbering Debtor’s townhouse located at 60 E. 126th Street, New York, New York,

obtained from the Automated City Register Information System (“ACRIS”).
       5.      Attached hereto as Exhibit C is a true and correct copy of the UCC Financing

Statement encumbering Debtor’s townhouse located at 3 E. 128th Street, New York, New York,

obtained from ACRIS.

       WHEREFORE, the Secured Lender respectfully requests that the Trustee’s Motion be

granted in its entirety, together with such other and further relief as may be just and proper.



                                                              /s/ Christopher A. Lynch
                                                              Christopher A. Lynch




                                                -2-
